Title: To John Adams from Isaac Story, 6 December 1799
From: Story, Isaac
To: Adams, John



Respected Sire,
Marblehead Decr. 6. 99

Permit me to introduce into your presence, by letter, my oldest son, who is taking the tour of the southern states; partly for his amusement, & partly on account of health.—
In him you will behold a steady friend to your person, & public administrations. And were the Country made up of persons possessing his character, your government would be easy & happy. He is a Descendant, by his mother’s side, from Governor Bradstreet; & I have reason to believe he will support the dignity of the family.—
His Grandfather, your old friend & acquaintance, is no more. He dined with me on Lords day Novr. 24th, & just as he had finished his dinner, was seized with an Angina Pectoris; & expired in three minutes.
His son, Doctr. Story, with whom you was acquainted before the Revolution, expresses his best wishes towards you, as well as your / devoted hum. sert

Isaac Story